 


109 HR 558 IH: Guard and Reserve Readiness and Retention Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 558 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Latham (for himself, Mr. Wilson of South Carolina, Mr. Bartlett of Maryland, Mr. Taylor of Mississippi, Mr. Cannon, Mr. McGovern, Mr. Green of Wisconsin, Mr. Kind, Mr. McCotter, Mr. Stupak, Mr. Lynch, Mr. Schwarz of Michigan, Mr. Boucher, Mr. Baker, Mrs. Capito, Mr. Norwood, Mr. Goode, Mr. Shaw, Mr. Ross, Mr. Gordon, Mr. Blunt, Mr. Simpson, Mrs. McCarthy, and Mr. Ford) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to revise the age and service requirements for eligibility to receive retired pay for non-regular service; to expand certain authorities to provide health care benefits for Reserves and their families, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Guard and Reserve Readiness and Retention Act of 2005. 
2.Eligibility for retired pay for non-regular service 
(a)Age and service requirementsSubsection (a) of section 12731 of title 10, United States Code, is amended to read as follows: 
 
(a) 
(1)Except as provided in subsection (c), a person is entitled, upon application, to retired pay computed under section 12739 of this title, if the person— 
(A)satisfies one of the combinations of requirements for minimum age and minimum number of years of service (computed under section 12732 of this title) that are specified in the table in paragraph (2); 
(B)performed the last six years of qualifying service while a member of any category named in section 12732(a)(1) of this title, but not while a member of a regular component, the Fleet Reserve, or the Fleet Marine Corps Reserve, except that in the case of a person who completed 20 years of service computed under section 12732 of this title before October 5, 1994, the number of years of qualifying service under this subparagraph shall be eight; and 
(C)is not entitled, under any other provision of law, to retired pay from an armed force or retainer pay as a member of the Fleet Reserve or the Fleet Marine Corps Reserve. 
(2)The combinations of minimum age and minimum years of service required of a person under subparagraph (A) of paragraph (1) for entitlement to retired pay as provided in such paragraph are as follows: 
 
 
The minimum years of
service required for that
Age, in years, is at least:age is: 
 
5334 
5432 
5530 
5628 
5726 
5824 
5922 
6020  . 
(b)20-Year letterSubsection (d) of such section is amended by striking the years of service required for eligibility for retired pay under this chapter in the first sentence and inserting 20 years of service computed under section 12732 of this title.. 
(c)Effective dateThis section and the amendments made by this subsection (a) shall take effect on the first day of the first month beginning on or after the date of the enactment of this Act and shall apply with respect to retired pay payable for that month and subsequent months. 
3.Expanded Eligibility of selected reserve members under TRICARE program 
(a)General EligibilitySubsection (a) of section 1076d of title 10, United States Code, is amended— 
(1)by striking (a) Eligibility.—A member and inserting (a) Eligibility.—(1) Except as provided in paragraph (2), a member; 
(2)by striking after the member completes and all that follows through one or more whole years following such date; and 
(3)by adding at the end the following new paragraph: 
 
(2)Paragraph (1) does not apply to a member who is enrolled, or is eligible to enroll, in a health benefits plan under chapter 89 of title 5.. 
(b)Condition for termination of EligibilitySubsection (b) of such section is amended by striking (b) Period of Coverage.—(1) TRICARE Standard and all that follows through (3) Eligibility and inserting (b) Termination of Eligibility Upon Termination of Service.—Eligibility. 
(c)Conforming amendments 
(1)Such section is further amended— 
(A)by striking subsection (e); and 
(B)by redesignating subsection (g) as subsection (e) and transferring such subsection within such section so as to appear following subsection (d). 
(2)The heading for such section is amended to read as follows: 
 
1076d.TRICARE program: TRICARE standard coverage for members of the selected reserve. 
(d)Repeal of obsolete provisionSection 1076b of title 10, United States Code, is repealed. 
(e)Clerical amendmentsThe table of sections at the beginning of chapter 55 of title 10, United States Code, is amended— 
(1)by striking the item relating to section 1076b; and 
(2)by striking the item relating to section 1076d and inserting the following: 
 
 
1076d. TRICARE program: TRICARE Standard coverage for members of the Selected Reserve. 
(f)Savings provisionEnrollments in TRICARE Standard that are in effect on the day before the date of the enactment of this Act under section 1076d of title 10, United States Code, as in effect on such day, shall be continued until terminated after such day under such section 1076d as amended by this section. 
 
